I dissent. The deceased was 32 or 33 years of age. At the time of the alleged injury and prior thereto he was strong and able-bodied. He had been working for his employer for a year or more steadily engaged in underground mining, doing hard manual labor, mucking and tramming. The widow testified that on the morning of the day of the accident when he left the house to go to work he then was and prior thereto had been in "perfect health," had not *Page 516 
complained of any ailment of any kind, that he never felt better, and before he left ate a hearty breakfast. One of his employers who frequently saw him at work testified that up to the time of the accident "there was not anything to indicate that he was suffering from any disease or infection and that he was a beautifully built man, stocky, and a good husky fellow," and that there was not anything to incapacitate him from doing his work. As to that, the evidence is without any substantial conflict. There was evidence to show that a week or so prior to the accident the deceased had a boil on his wrist, but at the time of the accident had healed up, as some of the physicians testified, there was only a scar left and that he had had a boil would not be noticed, unless attention was called to it. The evidence, however, without dispute shows that the boil in no particular kept the deceased from doing, or interfered with, his work. In hoisting timbers about a week before the accident complained of, a piece of timber fell from above and struck the deceased on the back. He complained of it at the time, but continued on his work without further complaint.
On the day of the accident, October 17, 1929, the deceased and his companion were mucking, tramming, and running mining cars loaded with muck out of the mine and pulling them up the canyon a short distance and dumping them. They prior to the injury on that day had mucked and dumped about fourteen cars. The tramming was heavy work, as the cars had to be pulled up grade and dumped. About one hour before quitting time in the afternoon while attempting to dump a car loaded with muck and while the deceased and his companion had hold of the car and were lifting it, the deceased, as testified to by his companion, "slipped some way and the end of the car came back and slipped out of my hands and I said `My God, I damn sure got kinked that time' and he said `I will say I got kinked too' and he kind of turned around and sat down and went white." He further testified that the car was heavy and that it was "about all we could do to lift it up hill"; that the deceased leaned on the car for a second or two, then *Page 517 
turned and sat down and complained of pain over the left groin and "we thought he was ruptured"; that the deceased did no more work after that, but remained in the mine until quitting time and was "kind of pale all the time and was sick or weak and limped a little as he walked out of the mine." The deceased was taken to his home in an automobile, and had difficulty in getting out of the automobile and walking into the house. He was put to bed and remained there until the 22d, when he was taken to the County Hospital and remained there until the 26th, when he was removed to a private hospital where "a blood culture showed Staphylococcus aureas, on the 30th lung symptoms developed and on November 7th Broncho-Pneumonia," and died in the hospital November 13. An autopsy was held which disclosed "Broncho-Pneumonia in both lungs, multiple abscesses in the left kidney." The death certificate filed by the attending physician stated that the cause of death was "staphylococcic septicemia, contributory broncho-pneumonia." Staphylococcus is the same as micrococcus and may be any of several bacteria or micrococcus in which the spherical cells gather in groups, including pneumococcus.
Thus it is seen that at no time prior to the accident had the deceased suffered from or complained of any ailment and had no ailment of any kind, except the boil, which as the evidence disclosed lasted only a few days and had healed up a week or more prior to the accident, and which in no particular interfered with the deceased's work, but immediately after the accident he was compelled to take to his bed and remained there under treatment until his death. The first doctor who visited the deceased was Dr. Hatch about three days after the accident, who then examined him and prescribed for him. He found him suffering severe pain in his left groin and lower abdomen. He thought he was suffering from kidney colic. The next day the wife called one of the employers and informed him that the deceased had been hurt in the mine. The employer and his physician, Dr. Ossman, called on the deceased the same day. The latter, as he testified, examined the deceased and found no contusions *Page 518 
or bruises or any external evidence of any injury and pronounced the case not an industrial case. He, however, testified that he found the patient very ill, suffering much pain, great tenderness in the groin running up towards the kidney, and "running a temperature." He took a sample of the patient's urine, the next day tested it, and found pus in it. He thereupon ordered the patient taken to the County Hospital, which, on October 22d, was done. There the patient did not improve, and, at the request of the wife, he, on the 26th, was taken to a private hospital. At that time Dr. Tyndale was called in, and from then on, he and Dr. Hatch treated the case. A blood culture was made which, as stated, showed staphylococcic septicemia; lung symptoms developed on the 30th which on November 7th resulted in broncho-pneumonia in both lungs and on the 13th the deceased died. Dr. Hatch, the next day after he first visited the deceased and on several occasions thereafter, made laboratory tests of the patient's urine and found no pus in the urine and nothing wrong with the patient's genito-urinary tract. He and Dr. Tyndale testified that the patient ran a high fever, at times was delirious, and that an autopsy was made with the result as theretofore indicated.
It was the contention of the employer and those employed by the commission to represent the state insurance fund that the cause of the infection and death was due to the boil and not to the injury. To show that, Dr. Ossman was called as a witness who had examined the patient but once, on October 21st, and had not seen or visited him thereafter. The doctor testified that "the only external evidence of any disease or injury, I observed a healed boil" on the forearm; that he found the patient very tender over the left groin and up towards the region of the left kidney, and that it was so tender that it was difficult to make a satisfactory examination; that he found the patient very ill and needed hospital attention; and that he had examined the urine and found pus in it. He further testified that: *Page 519 
"The finding of this boil made me conclude that was the natural origin of his infection of the genito-urinary tract, as it is quite common to have the blood stream infected, and the infection carried from boils; and the absence of other evidence to show the origin of infection it would be my natural conclusion that the boil was the origin of his blood stream infection, which in turn had involved the genito-urinary tract."
Among other things he was asked:
"Q. You heard Dr. Tyndale's testimony that the lifting and throwing, a sudden jerk on him and having a shock would cause a centralization of those germs, what do you say about that" — to which he answered: A. I don't want to express an opinion. It may have been incidental or it may have been an aggravating condition. I am not qualified to pass such an opinion, because I think that is an opinion that should be left largely to specialists on the genito-urinary tract. It is possible that had nothing to do with it."
When further asked if he was of the opinion "that the injury had nothing to do with his death," he answered:
"I am not especially qualified to pass on diseases of the genito-urinary tract, and for that reason I don't care to pass an opinion whether an injury had anything to do with it. I will say, however, that such a condition that he presented could be present, and is very often present without any history of any injury associated with it at all."
Dr. Tyndale and Dr. Hatch were also called as witnesses who, on direct and cross-examination, were examined at some length and with respect to various hypotheses submitted to them. They in substance testified that, while it was difficult to determine with certainty or with positiveness the exact origin and cause of the infection and though a strain may not ordinarily injure a kidney, yet, considering the history of the case, the fact that the boil had healed, that the deceased had suffered no ill effects from the boil, that on the day of, and prior to, the accident he was in apparent good health and not complaining of any ailment and was strong and able-bodied, working all day without complaint, mucking and tramming and dumping cars, and suddenly *Page 520 
collapsed by slipping while lifting and attempting to dump a heavily loaded car, thereby straining, twisting, and wrenching his body, growing pale and immediately complaining of severe pain in his groin and toward the region of his kidney and immediately confined to his bed from which he did not arise, it was more reasonable and probable to attribute the cause of death, as they did, to the injury, rather than to the effects of the boil, and, though the origin of the infection was attributable to the boil, yet the condition may well have been aggravated by the injury. In such particular Dr. Tyndale, in the main corroborated by Dr. Hatch, testified that:
"I would like to state that an injury of this sort to a specific organ that is below par, put that organ still further below par and renders it more liable to infection. If Mr. Parker had a septicemia, which I doubt, then the injury was a deciding influence. I think the injury was of very great moment in his case, because he was apparently quite well before the injury, and was never well after the injury, and he kept on having pain until his death. The autopsy shows a big abscess, and there is no question but what there is a relation between the injury and the death. * * * I think it is fair to say that the death was caused at least indirectly by the injury sustained. * * * It is fair to say this; that if nobody had told me anything about the accident I should have thought that this man could have gone on and died without any accident, but when there is a history of an accident, and a man is unable to work from the time of the accident, then it is quite fair to say that the accident is the predisposing cause in the subsequent chain of effects."
The facts upon which such conclusions were reached are not disputed. The opinions so expressed in substance are not controverted by Dr. Ossman, for, when he was asked for his opinion as to what the injury had to do with the cause of death, he, in substance, answered that he did not consider himself qualified to express an opinion, and for that reason declined to express one, of whether the injury had anything to do with the death. The commission did not find what was the cause of death. It merely found that "death was not the result of an injury sustained on October 17, 1929, while employed" by his employer. *Page 521 
I think the finding is against the evidence when all of it is considered together as it should be and as the commission was required to consider it, and that therefore the order refusing compensation should be vacated, and the cause remanded to the commission for further proceedings.